Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 1 of 17   PageID #: 2497



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 12-00237 HG-01
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
JESSE APUAURO MAUGA, JR.,            )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
  UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 349)


      Defendant is currently incarcerated at the United States

Penitentiary Lompoc in California with a projected release date

of October 18, 2022.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Considering the totality of the circumstances, Defendant’s

EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP ACT

(COMPASSIONATE RELEASE) (ECF No. 349) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

                                      1
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 2 of 17   PageID #: 2498



by a district court except in limited circumstances.             Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (I)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


      18 U.S.C. § 3582(c)(1)(A).

                                      2
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 3 of 17   PageID #: 2499



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)      Extraordinary and compelling reasons

                                      3
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 4 of 17   PageID #: 2500



                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   he is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                      4
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 5 of 17   PageID #: 2501



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (I)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration

                                      5
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 6 of 17    PageID #: 2502



            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).


                            PROCEDURAL HISTORY


      On March 8, 2012, the grand jury returned an Indictment

charging Defendant Mauga and three co-defendants with a number of

drug trafficking crimes.       (Indictment, ECF No. 21).         Defendant

Mauga was charged as follows:

      Count 1:    Conspiracy To Distribute And To Possess With
                  Intent To Distribute 50 Grams Or More Of
                  Methamphetamine In Violation Of 21 U.S.C. §§ 846,
                  841(a)(1), and 841(b)(1)(A).



                                      6
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 7 of 17   PageID #: 2503



      Count 2:     Distribution of 50 Grams Or More Of
                   Methamphetamine In Violation Of 21 U.S.C. §§
                   841(a)(1) and 841(b)(1)(A).

      Count 3:     Distribution of 50 Grams Or More Of
                   Methamphetamine In Violation Of 21 U.S.C. §§
                   841(a)(1) and 841(b)(1)(A).

      Count 6:     Possession With Intent To Distribute 50 Grams Or
                   More Of Methamphetamine In Violation Of 21 U.S.C.
                   §§ 846, 841(a)(1), and 841(b)(1)(A).

      (Id.).

      On December 17, 2013, Defendant pled guilty to Count 1 in

the Indictment.     (ECF Nos. 231-34, 258).

      On May 29, 2014, the Court held a sentencing hearing.            (ECF

No. 307).      Defendant’s Presentence Report reflected that at the

time of sentencing Defendant was 48 years old, and he was in

Criminal History Category I with a Total Offense Level of 31 and

a guideline range of 120 to 135 months imprisonment.

(Presentence Report at pp. 2, 30, ECF No. 310).

      The Court imposed a sentence of 120 months imprisonment,

followed by 5 years of supervised release.          (ECF Nos. 308, 343).

      On May 29, 2020, Defendant filed MOTION FOR IMMEDIATE

RELEASE UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE).             (ECF

No. 349).

      On June 1, 2020, the Court issued a briefing schedule.             (ECF

No. 350).

      On June 15, 2020, the Government filed GOVERNMENT’S RESPONSE

TO DEFENDANT’S MOTION FOR IMMEDIATE RELEASE UNDER FIRST STEP ACT

(COMPASSIONATE RELEASE).       (ECF No. 354).


                                      7
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 8 of 17   PageID #: 2504



      On June 25, 2020, Defendant filed a Reply.          (ECF No. 358).

      Also on June 25, 2020, Defendant filed CITATION TO

SUPPLEMENTAL AUTHORITY.       (ECF No. 360).

      On June 29, 2020, Defendant filed UPDATE TO THE COURT

REGARDING MOTION FOR IMMEDIATE RELEASE UNDER THE FIRST STEP ACT.

(ECF No. 362).

      On July 21, 2020, the Court issued a Minute Order requesting

supplemental briefing from the Parties.          (ECF No. 363).

      On July 23, 2020, Defendant filed SUPPLEMENTAL BRIEF

REGARDING MR. MAUGA’S MOTION FOR IMMEDIATE RELEASE PURSUANT TO

THE FIRST STEP ACT (COMPASSIONATE RELEASE).          (ECF No. 364).

      On August 10, 2020, the Government filed GOVERNMENT’S

SUPPLEMENTAL BRIEF REGARDING DEFENDANT’S MOTION FOR IMMEDIATE

RELEASE.    (ECF No. 368).

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


      Defendant Mauga is 55 years old.        Defendant is currently

incarcerated at the United States Penitentiary (“USP”) Lompoc in

California.     Defendant bears the burden to demonstrate that

extraordinary and compelling reasons exist that warrant immediate

release from incarceration.        United States v. Greenhut, 2020 WL

509385, *1 (C.D. Cal. Jan. 31, 2020).

      The Centers for Disease Control has identified certain


                                      8
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 9 of 17    PageID #: 2505



categories of individuals that are at a higher risk for severe

illness due to COVID-19.       The list includes people with chronic

lung disease, moderate or serious asthma, serious heart

conditions, obesity, chronic kidney disease, liver disease,

diabetes, or individuals who are immunocompromised.              See United

States v. Jones, Crim. No. 13-00860 LEK-03, 2020 WL 2331678, *5

(D. Haw. May 11, 2020).


I.    Medical Condition

      A.    Current Centers For Disease Control Standards And
            Defendant’s Medical Concerns


      The Centers for Disease Control (“CDC”) has explained that,

as of September 9, 2020, people with certain underlying medical

conditions are at increased risk for severe illness from COVID-

10, including obesity and chronic kidney disease. (CDC

Coronavirus Disease 2019 (COVID-19) Website, available at

http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/p

eople-with-medical-conditions.html?CDC AA refVal=https%3A%2F%2Fww

w.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgr

oups-at-higher-risk.html, last visited 9/9/20).

      The CDC has also stated that individuals “might be at an

increased risk” for severe illness from COVID-19 when suffering

from conditions including asthma and high blood pressure.              (Id.)

      Defendant is 55 years old.       He alleges that he suffers from

asthma, hypertension or high blood pressure, kidney issues, and

obesity.

                                      9
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 10 of 17   PageID #: 2506




       B.      Defendant Has Contracted And Recovered From COVID-19


       Defendant’s Bureau of Prisons (“BOP”) medical records

 reflect that Defendant tested positive for COVID-19 on June 26,

 2020.      (Ex. R, attached to Def.’s Supp. Brief, ECF No. 364-1).

 Defendant was transferred to the inpatient hospital unit at USP

 Lompoc on July 1, 2020.      (Ex. S at pp. 2-3, attached to Def.’s

 Supp. Brief, ECF No. 367).       Defendant was placed in quarantine

 from July 1, 2020 until July 14, 2020.         (Id. at p. 4).     Defendant

 tested negative for COVID-19 on July 10, 2020, and again on July

 17, 2020.      (Id. at p. 54).   The BOP has deemed the Defendant to

 be fully recovered.      (Id.)

       Little is understood about the possibility of COVID-19 re-

 infection, however, the fact that Defendant has already

 contracted COVID-19 and recovered counsels against a finding of

 extraordinary and compelling circumstances to warrant granting

 immediate release.      United States v. Ofa, Crim. No. 17-00145 JMS-

 01, 2020 WL 4496497, *2-*3 (D. Haw. Aug. 4, 2020).           Numerous

 courts have concluded that the dangers associated with COVID-19

 are not a ground for relief for someone who already had the

 disease and recovered.      United States v. Molley, Crim. No. 15-

 0254 JCC, 2020 WL 3498482, *2 (W.D. Wash. June 29, 2020); United

 States v. Zubkov,         F.3d     , 2020 WL 2520696, *3 (S.D.N.Y. May

 18, 2020).




                                      10
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 11 of 17   PageID #: 2507



       C.    Medical Conclusion


       Defendant is 55 years old.       The CDC recognizes that risk of

 severe illness from COVID-19 increases with age.           Those 65 years

 of age or older are at increased risk and those 85 years and

 older at the greatest risk. (https://www.cdc.gov/coronavirus/2019

 -ncov/need-extra-precautions/older-adults.html, last visited

 9/9/20).    Defendant’s age does not place him in a category of

 increased risk of complications due to COVID-19.

       Defendant has a history of asthma.        Defendant has been

 prescribed an Albuterol Inhaler and Mometasone Furoate Inhaler to

 treat his asthma since September 2019.         (Ex. K, BOP Medical

 Records at pp. 4-6, ECF No. 353).

       In June 2020, Defendant complained of wheezing and shortness

 of breath.    Following Defendant’s positive test for COVID-19 on

 June 26, 2020, Defendant was transferred to the inpatient

 hospital at USP Lompoc on July 1, 2020.         Upon examination on July

 2, 2020, the records reflect Defendant’s asthma diagnosis, but

 reflect that it is not a serious condition as there is “no acute

 cardiopulmonary disease.”       (Ex. S at p. 3, ECF No. 367).

 Defendant was able to speak in complete sentences, his lungs were

 mostly clear, and there were no focal acute infiltrates.            (Id.)

       Defendant tested negative for COVID-19 on July 10, 2020.             He

 continued to be monitored and tested negative a second time on

 July 17, 2020.     Upon discharge to the Housing Unit on July 20,

 2020, the records reflect that Defendant no longer had any

                                      11
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 12 of 17   PageID #: 2508



 shortness of breath and his cough continued to improve.            (Id. at

 p. 4).   Defendant was instructed to continue using his inhalers

 to treat his asthma symptoms.       (Id. at p. 3).

       A review of Defendant’s BOP medical records demonstrates

 there has been no diagnosis of moderate or severe asthma that

 would support his immediate release.         While Defendant experienced

 negative symptoms prior to and while diagnosed with COVID-19, he

 did not experience any acute symptoms.         Rather, Defendant’s

 medical records reflect that he has been able to manage his

 asthma condition while he has been incarcerated, including while

 he contracted COVID-19.

       Defendant’s BOP Medical records reflect that in February of

 2016 Defendant was diagnosed with Stage 3B (moderate) Chronic

 Kidney Disease.     (Ex. K at p. 2, ECF No. 353).       Defendant has not

 required dialysis or any chronic treatment for his kidney

 condition.

       Defendant’s BOP medical records also state Defendant has

 been diagnosed with hypertension/high blood pressure.            (Ex. S at

 p. 2, ECF No. 367; Ex. K at p. 2, ECF No. 353).           Defendant has

 been prescribed Aspirin, Lisinopril, and Verapamil to treat his

 hypertension/high blood pressure.

       There is no evidence that Defendant is unable to manage his

 kidney condition or his hypertension/high blood pressure while

 incarcerated.

       Defendant alleges in his Reply that he is obese with a BMI

 of 37.2. (Reply at p. 11, ECF No. 358). Defendant has not been
                                 12
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 13 of 17   PageID #: 2509



 diagnosed with obesity in his BOP medical records and his BMI is

 not listed in his medical records.

        On July 1, 2020, Defendant was listed as being 5'11" tall

 with a weight of 250.4 pounds.        (Ex. S at p. 226, ECF No. 367).

 Pursuant to the U.S. Department of Health & Human Services’ Body

 Mass Index Calculator, Defendant’s Body Mass Index as of July 1,

 2020 would be 34.9.      This factor alone is insufficient to support

 a claim for compassionate release.

        Defendant has not established a basis for compassionate

 release based on his medical issues.         The record does not

 demonstrate that he is suffering any serious health conditions

 following his recovery from COVID-19 that would warrant his

 immediate release.     The record demonstrates that Defendant has

 received and continues to receive appropriate medical care by the

 BOP.    (Def.’s BOP medical records attached as Exs. N, K, S, ECF

 No. 353, ECF No. 358-6, ECF No. 367).         Conditions that can be

 managed in prison are not a basis for compassionate release.

 United States v. Kazanowski, Crim. No. 15-00459 DKW-05, 2020 WL

 3578310, *9 (D. Haw. July 1, 2020) (citing U.S.S.G. § 1B1.13 cmt.

 n.1(A)).


 II.    Section 3553(a) Factors And Defendant’s History and
        Characteristics

        A.   History and Characteristics


        In order to be eligible for compassionate release, Defendant

 must establish release is appropriate pursuant to the factors set

                                      13
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 14 of 17   PageID #: 2510



 forth in 18 U.S.C. § 3553(a) and that he is not a danger to the

 safety of others or the community.        18 U.S.C. § 3582(c)(1)(A);

 U.S.S.G. § 1B1.13(2).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.

       The Presentence Report reflects that Defendant Mauga was a

 member of a conspiracy to distribute large quantities of high

 purity methamphetamine in the community.         Defendant received the

 mandatory minimum sentence provided by statute at the time of his

 sentencing.

       Defendant was 48 years old at the time of his sentencing and

 is currently 55 years old.       Although Defendant was in Criminal

 History Category I at the time of sentencing, Defendant has a

 long history of involvement with the criminal justice system

 dating back to 1984 when he was only 18 years old.           Defendant

 claims that his current offense was “nonviolent” but such a

 position ignores the impact that drug trafficking has on the

 community and the violence associated with drug trafficking.

 Defendant also has a history of violence.         Defendant has been

 convicted of assault, battery, and weapons charges.

       Defendant was convicted in California State Court for:

       (1)   Possess/Manufacture/Sell Dangerous Weapon; and,

       (2)   Force/Assault With a Deadly Weapon Not Firearm: Great
             Bodily Injury Likely.

       (Presentence Report at p. 16, ECF No. 310).

                                      14
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 15 of 17   PageID #: 2511



       At the same time as the Force/Assault conviction, Defendant

 was convicted of providing false identification to a police

 officer.    (Id.)

       Defendant also has a conviction in California State Court

 for Battery and two separate convictions for Malicious Mischief

 and Vandalism.      (Id. at p. 17).


       B.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber,          F.3d   ,

 2020 WL 2404679, *5 n.9 (D. Ore. May 12, 2020).

       At the time he filed his Motion, Defendant Mauga served

 approximately 73 months of his 120 month sentence.


       C.    Appropriateness of Immediate Release


       The Court finds that the nature and circumstances of

 Defendant’s offense weigh in favor of his 120-month sentence.

 Defendant was a member of a large conspiracy to distribute highly

 pure methamphetamine in the community.
                                 15
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 16 of 17   PageID #: 2512



        Defendant’s history and characteristics also do not favor a

 reduced sentence.     Defendant’s long criminal history and history

 of violence and weapons charges demonstrate that he poses a

 danger to the safety of others and the community.           At the time of

 filing his Motion, Defendant had only served approximately 61% of

 his mandatory minimum sentence of 120 months.          The factors in

 Section 3553(a) do not support the immediate release of the

 Defendant.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


        Defendant has not established a basis for compassionate

 release based on his medical issues.         The record does not

 demonstrate that he is suffering from a terminal health condition

 or a condition that substantially interferes his ability to

 provide self-care while incarcerated.         Defendant was diagnosed

 with COVID-19, and while he did suffer negative symptoms, he did

 not suffer any acute symptoms.        Defendant has been able to manage

 his medical conditions while incarcerated, including while he

 contracted COVID-19.      The record demonstrates that Defendant has

 received and continues to receive appropriate medical care by the

 BOP.

        Defendant’s long criminal history and history of violence

 and weapons charges demonstrate that he poses a danger to the

 safety of others and the community.        Defendant has a significant

 portion of his imposed sentence remaining.          Defendant has not

 established that his immediate release is warranted pursuant to
                                 16
Case 1:12-cr-00237-HG Document 370 Filed 09/11/20 Page 17 of 17   PageID #: 2513



 the Section 3553(a) factors.


                                 CONCLUSION


       Defendant’s Emergency Motion To Reduce Sentence Under The

 First Step Act (ECF No. 349) is DENIED.

       IT IS SO ORDERED.

       Dated: September 11, 2020, Honolulu, Hawaii.




 United States v. Jesse Apuauro Mauga, Jr., Crim. No. 12-00237 HG-
 01; ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
 UNDER THE FIRST STEP ACT (ECF No. 349)

                                      17
